DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 17, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kabra et al. (US Pub. No. 2020/0183602 A1).
In respect to Claim 1, Kabra teaches:
a method comprising: storing data, maintained by a computing device, into a plurality of slots of an object, wherein a slot represents a unit of data of an object file system defined for an object store remotely accessible to the computing device; (Kabra teaches [0028] storage of chunks of contiguous blocks of an object accessible in a cloud-based storage devices, wherein the chunks of contiguous blocks are a plurality of slots of an object.)
representing the data stored within the slots of the object as a data structure comprising a plurality of nodes, wherein nodes of the data structure are represented by cloud block numbers, wherein a cloud block number of a node comprises a sequence number used to uniquely identify the object and a slot number of a slot comprising a portion of the data represented by the node; (Kabra teaches [0068] unique numbers that are assigned, wherein these numbers uniquely identify an object.)
maintaining a mapping metafile that maps block numbers used by the computing device to store the data within primary storage to cloud block numbers of nodes representing portions of the data stored within slots of the object; (Kabra teaches [0023, 0079, 0081] mapping between local and cloud based storage devices based on data stored representing each object slot.)
storing the object into the object store; and utilizing the data structure to provide access through the object file system to portions of data within the slots of the object in the object store (Kabra [0081])
As per Claim 2, Kabra teaches:
assigning unique sequence numbers for each object stored in the object store (Kabra teaches [0068] unique numbers that are assigned, wherein these numbers uniquely identify an object.)
As per Claim 3, Kabra teaches:
storing user data, directory blocks, metadata, and inofile blocks of an inofile comprising per inode metadata into the slots of the object (Kabra [0008])
As per Claim 4, Kabra teaches:
representing the user data, the directory blocks, the metadata, and the inofile blocks as nodes within the data structure (Kabra [0008, 0028])



creating an object header for the object, wherein the object header comprises a slot context for slots within the object (Kabra [0069-0077])

Claim 17 is the media claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

Claim 20 is the device claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 13-16, & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabra in view of Maybee et al. (US Pub. No. 2018/0196831 A1).
As per Claim 5, Kabra does not explicitly disclose:
wherein the data structure comprises a tree structure representing a file
However, Maybee teaches:
wherein the data structure comprises a tree structure representing a file
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Maybee into the system of Kabra.  One of ordinary skill in the art would be motivated to provide layering of file system functionality on an object interface and also providing for memory mapping of data so that memory map changes are reflected in persistent storage while ensuring consistency between memory map changes and writes.
As per Claim 6, Kabra does not explicitly disclose:
storing snapshot data of a snapshot of a file system of the computing device into the object and storing incremental snapshot data corresponding to a difference between the snapshot and a second snapshot within a second object of the object store
However, Maybee teaches:
storing snapshot data of a snapshot of a file system of the computing device into the object and storing incremental snapshot data corresponding to a difference between the snapshot and a second snapshot within a second object of the object store (Maybee teaches [0043-0044] storage of snapshot data within an object store.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Maybee into the system of Kabra.  One of ordinary skill in the art would be motivated to provide layering of file system functionality on an object interface and also providing for memory mapping of data so that memory map changes are reflected in persistent storage while ensuring consistency between memory map changes and writes.



storing user data within leaf nodes of the tree structure and pointers within non-leaf nodes of the tree structure, and wherein an inode object, for the file, comprises pointers that point to non-leaf nodes within a top level of the tree structure
However, Maybee teaches:
storing user data within leaf nodes of the tree structure and pointers within non-leaf nodes of the tree structure, and wherein an inode object, for the file, comprises pointers that point to non-leaf nodes within a top level of the tree structure (Maybee [0064])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Maybee into the system of Kabra.  One of ordinary skill in the art would be motivated to provide layering of file system functionality on an object interface and also providing for memory mapping of data so that memory map changes are reflected in persistent storage while ensuring consistency between memory map changes and writes.
As per Claim 8, Kabra does not explicitly disclose:
traversing the inode object and the tree structure to identify a sequence number and slot number of requested data, wherein the sequence number and slot number are used to access the requested data within a corresponding slot of the object within the object store
However, Maybee teaches:
traversing the inode object and the tree structure to identify a sequence number and slot number of requested data, wherein the sequence number and slot number are used to access the requested data within a corresponding slot of the object within the object store (Maybee [0151])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Maybee into the system of Kabra.  One of ordinary skill in the art would be motivated to provide layering of file system functionality on an object interface and also providing for memory mapping of data so that memory map changes are reflected in persistent storage while ensuring consistency between memory map changes and writes.
As per Claim 9, Kabra does not explicitly disclose:
storing a plurality of snapshots, maintained by the computing device, within objects stored in the object store, wherein each snapshot is identifiable through a snapinfo object, wherein each snapinfo object has a unique generation number
However, Maybee teaches:
storing a plurality of snapshots, maintained by the computing device, within objects stored in the object store, wherein each snapshot is identifiable through a snapinfo object, wherein each snapinfo object has a unique generation number (Maybee [0057, 0064])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Maybee into the system of Kabra.  One of ordinary skill in the art would be motivated to provide layering of file system functionality on an object interface and also providing for memory mapping of data so that memory map changes are reflected in persistent storage while ensuring consistency between memory map changes and writes.

maintaining the object as a logical representation of a snapshot, wherein data of the snapshot is accessible through the object by traversing the data structure
However, Maybee teaches:
maintaining the object as a logical representation of a snapshot, wherein data of the snapshot is accessible through the object by traversing the data structure (Maybee [0057, 0064])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Maybee into the system of Kabra.  One of ordinary skill in the art would be motivated to provide layering of file system functionality on an object interface and also providing for memory mapping of data so that memory map changes are reflected in persistent storage while ensuring consistency between memory map changes and writes.
As per Claim 14, Kabra does not explicitly disclose:
creating the object to comprise the data in a compressed state corresponding to compression of the data in primary storage of the computing device
However, Maybee teaches:
creating the object to comprise the data in a compressed state corresponding to compression of the data in primary storage of the computing device (Maybee [0040])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Maybee into the system of Kabra.  One of ordinary skill in the art would be motivated to provide layering of file system functionality on an object interface and also providing for memory mapping of data so 
As per Claim 15, Kabra does not explicitly disclose:
storing copied snapshots, representing logical data of snapshots maintained by the computing device, as objects within the object store, wherein the objects are deduplicated with respect to other objects stored within the object store and retain compression used by the computing device for the snapshots
However, Maybee teaches:
storing copied snapshots, representing logical data of snapshots maintained by the computing device, as objects within the object store, wherein the objects are deduplicated with respect to other objects stored within the object store and retain compression used by the computing device for the snapshots (Maybee [0040, 0057, 0064])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Maybee into the system of Kabra.  One of ordinary skill in the art would be motivated to provide layering of file system functionality on an object interface and also providing for memory mapping of data so that memory map changes are reflected in persistent storage while ensuring consistency between memory map changes and writes.
As per Claim 16, Kabra does not explicitly disclose:
converting that data from physical data into a version independent format for storage within the object


converting that data from physical data into a version independent format for storage within the object (Maybee [0035, 0074, 0077])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Maybee into the system of Kabra.  One of ordinary skill in the art would be motivated to provide layering of file system functionality on an object interface and also providing for memory mapping of data so that memory map changes are reflected in persistent storage while ensuring consistency between memory map changes and writes.
As per Claim 18, Kabra does not explicitly disclose:
perform on-demand restore of data within a snapshot stored within objects of the object store to a target computing device
However, Maybee teaches:
perform on-demand restore of data within a snapshot stored within objects of the object store to a target computing device (Maybee [0057, 0064])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Maybee into the system of Kabra.  One of ordinary skill in the art would be motivated to provide layering of file system functionality on an object interface and also providing for memory mapping of data so that memory map changes are reflected in persistent storage while ensuring consistency between memory map changes and writes.



free the object from storage within the object store based upon a determination that the object comprises snapshot data of a snapshot deleted by the computing device
However, Maybee teaches:
free the object from storage within the object store based upon a determination that the object comprises snapshot data of a snapshot deleted by the computing device (Maybee [0057, 0064])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Maybee into the system of Kabra.  One of ordinary skill in the art would be motivated to provide layering of file system functionality on an object interface and also providing for memory mapping of data so that memory map changes are reflected in persistent storage while ensuring consistency between memory map changes and writes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        February 4, 2021